HEDRICK, Judge.
The record on appeal contains no exceptions or assignments of error. Nevertheless, the appeal itself presents the face of the record proper for review. Accordingly, after examining the record proper, we find that the court trying the defendants was properly organized and the bills of indictment are proper in form. The verdicts are proper, conform with the bills of indictment, and support the judgments entered. The prison sentences imposed are within the limits prescribed by statute for the offenses charged. No error appears on the face of the record proper.
No error.
Judges Morris and Baley concur.